 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    ETUATE SEKONA,                             1:19-cv-00400-LJO-GSA (PC)
12                   Plaintiff,                  FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT PLAINTIFF’S
13           v.                                  REQUEST FOR PRELIMINARY
                                                 INJUNCTIVE RELIEF BE DENIED
14                                               (ECF No. 8.)
      R. PEREZ, et al.,
15                                               OBJECTIONS, IF ANY, DUE WITHIN
                     Defendants.
                                                 FOURTEEN DAYS
16

17

18

19

20   I.     BACKGROUND
21          Etuate Sekona (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
22   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
23   commencing this action on March 28, 2019. (ECF No. 1.)
24          On May 20, 2019, Plaintiff filed a motion for a temporary restraining order which the
25   court construes as a request for preliminary injunctive relief. (ECF No. 8.)
26   II.    PRELIMINARY INJUNCTIVE RELIEF
27          “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed
28   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief,

                                                     1
 1   that the balance of equities tips in his favor, and that an injunction is in the public interest.” Id.
 2   at 374 (citations omitted). An injunction may only be awarded upon a clear showing that the
 3   plaintiff is entitled to relief. Id. at 376 (citation omitted) (emphasis added).
 4          Federal courts are courts of limited jurisdiction and in considering a request for
 5   preliminary injunctive relief, the court is bound by the requirement that as a preliminary matter,
 6   it have before it an actual case or controversy. City of Los Angeles v. Lyons, 461 U.S. 95, 102,
 7   103 S.Ct. 1660, 1665 (1983); Valley Forge Christian Coll. v. Ams. United for Separation of
 8   Church and State, Inc., 454 U.S. 464, 471, 102 S.Ct. 752, 757-58 (1982). If the court does not
 9   have an actual case or controversy before it, it has no power to hear the matter in question. Id.
10   II.    PLAINTIFF’S REQUEST
11          Plaintiff requests a court order compelling officials at Kern Valley State Prison
12   (“KVSP”), where Plaintiff is incarcerated, to assign him single-cell status to prevent further
13   assaults against him by cell mates. Plaintiff asserts that he is disabled and uses a wheelchair
14   and he has been previously threatened and assaulted by cell mates at KVSP. Plaintiff also
15   asserts that he was assaulted twice by cell mates at Mule Creek State Prison when he was
16   incarcerated there.
17          Analysis
18          The court lacks jurisdiction to issue the order sought by Plaintiff because the order
19   would not remedy any of the claims upon which this case proceeds. This case was filed against
20   defendants at KVSP based on events occurring before March 28, 2019. Plaintiff now requests
21   a court order for prospective relief to protect him from future threats and assaults by cell mates.
22   Because such an order would not remedy any of the claims in this case, which are based upon
23   past events, the court lacks jurisdiction to issue the order sought by Plaintiff. Further, the Court
24   at this juncture lacks jurisdiction over KVSP, and thus Plaintiff=s motion must be denied.
25   III.   CONCLUSION AND RECOMMENDATIONS
26          Based on the foregoing, IT IS HEREBY RECOMMENDED that Plaintiff’s motion
27   for preliminary injunctive relief, filed on May 20, 2019, be DENIED for lack of jurisdiction.
28   ///

                                                       2
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
 3   (14) days after the date of service of these findings and recommendations, Plaintiff may file
 4   written objections with the court.    Such a document should be captioned “Objections to
 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 6   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 8   (9th Cir. 1991)).
 9
     IT IS SO ORDERED.
10

11      Dated:     May 24, 2019                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    3
